Exhibit 10.1

ATWOOD OCEANICS, INC.

INDEMNIFICATION AGREEMENT

This Agreement (“Agreement”) is made and entered into as of the         day of
                , 2012, by and between Atwood Oceanics, Inc., a Texas
corporation (the “Corporation”), and [            ] (“Indemnitee”).

RECITALS

A. Highly competent persons are becoming more reluctant to serve corporations as
directors or executive officers or in other capacities unless they are provided
with adequate protection through insurance, indemnification or both against
claims and actions against them arising out of their service to and activities
on behalf of the corporation.

B. The Board of Directors of the Corporation (the “Board”) has determined that
the inability to attract and retain such persons would be detrimental to the
best interests of the Corporation and its shareholders and that the Corporation
should act to assure such persons that there will be increased certainty of such
protection in the future.

C. The Board has also determined that it is reasonable, prudent and necessary
for the Corporation, in addition to purchasing and maintaining directors’ and
officers’ liability insurance, contractually to obligate itself to indemnify
such persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Corporation free from undue concern that they
will not be so indemnified.

D. Indemnitee is willing to serve, continue to serve and take on additional
service for or on behalf of the Corporation on the condition that Indemnitee be
so indemnified to the fullest extent permitted by law.

E. The Corporation’s Second Amended and Restated By-Laws (Article IV, Section 3
et seq.) authorize and require the Corporation to indemnify and advance expenses
to, among others, its directors and officers to the maximum extent permitted by
the Texas Business Organizations Code. The rights in this Agreement are intended
to be in addition to those provided in the By-Laws of the Corporation.

In consideration of the foregoing and the mutual covenants herein contained, and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereby agree as follows:

ARTICLE I

Certain Definitions

As used herein, the following words and terms shall have the following
respective meanings (whether singular or plural):

“Change in Control” means the occurrence of any one or more of the following:

(i) the acquisition by any person (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 40% or more of either (i) the
then outstanding shares of common stock of the Corporation or (ii) the combined
voting power of the then



--------------------------------------------------------------------------------

outstanding voting securities of the Corporation entitled to vote generally in
the election of directors, in each case without the prior approval of at least
two-thirds of the members of the Board in office immediately prior to such
person’s acquiring such percentage interest; provided, however, that the
following acquisitions shall not constitute a Change of Control: (i) any
acquisition directly from the Corporation; (ii) any acquisition by the
Corporation or any subsidiary of the Corporation; (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any entity controlled by the Corporation; or

(ii) the Corporation shall sell substantially all of its assets to another
entity which is not a wholly owned subsidiary of the Corporation; or

(iii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Corporation’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board.

For the purposes of this Agreement, ownership of voting securities shall take
into account and shall include ownership as determined by applying the
provisions of Rule 13d-3(d)(1)(i) promulgated under the Exchange Act.

“Claim” means an actual or threatened claim or request for relief.

“Corporate Status” means the status of a person who is, was or may be deemed to
be or to have been a director, officer, employee or agent of the Corporation or
is or was serving at the request of the Corporation as a partner, director,
officer, venturer, proprietor, trustee, employee, administrator, agent,
fiduciary or similar functionary of another foreign or domestic corporation,
partnership, limited liability company, joint venture, sole proprietorship,
trust, employee benefit plan or other enterprise. For purposes of this
Agreement, the Corporation agrees that Indemnitee’s service on behalf of or with
respect to any Subsidiary of the Corporation shall be deemed to be at the
request of the Corporation.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Expenses” means all attorneys’ fees, retainers, court costs, transcript costs,
fees of experts, witness fees, travel expenses, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees and all other
disbursements or expenses of the types customarily incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating or being
or preparing to be a witness in a Proceeding.

“person” shall have the meaning ascribed to such term in Sections 13(d) and
14(d) of the Exchange Act and shall include any partnership, limited
partnership, syndicate or group referred to in Section 13(d)(3) or 14(d)(2) of
the Exchange Act.

“Proceeding” means any threatened, pending or completed action, suit,
arbitration, demand, investigation, inquiry, alternate dispute resolution
mechanism, administrative or legislative hearing, or any other proceeding
(including any securities laws

 

2



--------------------------------------------------------------------------------

action, suit, arbitration, alternative dispute resolution mechanism, hearing or
procedure) whether civil, criminal, administrative, arbitrative or investigative
and whether or not based upon events occurring, or actions taken, before the
date hereof (except one initiated by Indemnitee pursuant to Article VI of this
Agreement to enforce Indemnitee’s rights under this Agreement), and any appeal
in or related to any such action, suit, arbitration, investigation, hearing or
proceeding and any inquiry or investigation (including discovery), whether
conducted by or in the right of the Corporation or any other person, that
Indemnitee in good faith believes could lead to any such action, suit,
arbitration, alternative dispute resolution mechanism, hearing or other
proceeding or appeal thereof.

 

“Special Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither contemporaneously is, nor
in the three years theretofore has been, retained to represent: (a) the
Corporation or Indemnitee in any matter material to either such party (other
than as Special Counsel under this Agreement or similar agreements), (b) any
other party to the Proceeding giving rise to a claim for indemnification
hereunder or (c) the beneficial owner, directly or indirectly, of securities of
the Corporation representing 40% or more of the combined voting power of the
Corporation’s then outstanding voting securities. Notwithstanding the foregoing,
the term “Special Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Corporation or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement.

“Subsidiary” means any corporation or other entity of which a majority of the
voting power of the voting equity securities or equity interest is owned,
directly or indirectly, by the Corporation.

“TBOC” means the Texas Business Organizations Code and any successor statute
thereto as either of them may from time to time be amended.

ARTICLE II

Services by Indemnitee

Indemnitee is serving, or agrees to serve, as a director or officer of the
Corporation or, at the request of the Corporation, in another capacity for the
Corporation or as a partner, director, officer, venturer, proprietor, trustee,
employee, administrator, agent, fiduciary or similar functionary of another
foreign or domestic corporation, partnership, limited liability company, joint
venture, sole proprietorship, trust, employee benefit plan or other enterprise.
Indemnitee may from time to time also agree to serve, as the Corporation may
request from time to time, in another such capacity or position. Indemnitee and
the Corporation each acknowledge that they have entered into this Agreement as a
means of inducing Indemnitee to serve, or continue to serve, the Corporation in
such capacities. Indemnitee may at any time and for any reason resign from such
position or positions (subject to any other contractual obligation or any
obligation imposed by operation of law). The Corporation shall have no
obligation under this Agreement to continue Indemnitee in any such position or
positions.

ARTICLE III

Indemnification

Section 3.1 General. The Corporation shall indemnify, and advance Expenses to,
Indemnitee to the fullest extent permitted by applicable law in effect on the
date hereof and to such greater extent as applicable law may hereafter from time
to time permit. The provisions set forth in this Agreement are provided in
addition to and as a means of furtherance and implementation of, and not in
limitation of, the obligations expressed in this Article III. No requirement,
condition to or limitation of any right to indemnification under this Article
III, or to advancement of Expenses under Articles III and IV, shall in any way
limit the rights of Indemnitee under Section 7.3.

 

3



--------------------------------------------------------------------------------

Section 3.2 Additional Indemnity of the Corporation. Indemnitee shall be
entitled to indemnification pursuant to this Section 3.2 if, by reason of his
Corporate Status, he is, or is threatened to be made, a party to any Proceeding
(except to the extent limited by Section 3.3). Pursuant to this Section 3.2,
Indemnitee shall be indemnified against Expenses, judgments, penalties
(including excise or similar taxes), fines and amounts paid in settlement
actually and reasonably incurred by him or on his behalf in connection with such
Proceeding or any Claim therein, if Indemnitee (1) acted in good faith;
(2) reasonably believed: (a) in the case of conduct in his official capacity,
that his conduct was in the Corporation’s best interest; and (b) in all other
cases, that his conduct was not opposed to the Corporation’s best interests, and
(3) in the case of any criminal Proceeding, had no reasonable cause to believe
his conduct was unlawful. If Indemnitee is entitled to indemnification pursuant
to this Section 3.2 as to some Claims in such Proceeding but not others, then
the Corporation reserves the right to reasonably prorate in good faith its
indemnification obligations arising under this Agreement. Nothing in this
Section 3.2 shall limit the benefits of Section 3.1 or any other Section
hereunder.

Section 3.3 Limitation on Indemnity. The Indemnification otherwise available to
an Indemnitee under Section 3.2 shall be limited to the extent set forth in this
Section 3.3. In the event that an Indemnitee is found liable to the Corporation
or is found liable on the basis that personal benefit was improperly received by
the Indemnitee, whether or not the benefit resulted from an action taken in
Indemnitee’s official capacity, the Indemnitee shall, with respect to the
Proceeding in which such finding is made, be indemnified only against reasonable
Expenses actually incurred by him in connection with that Proceeding.
Notwithstanding the foregoing, no indemnification against such Expenses shall be
made in respect of any such Proceeding as to which Indemnitee shall have been
adjudged to be liable for (a) willful or intentional misconduct in the
performance of his duty to the Corporation, (b) breach of his duty of loyalty
owed to the Corporation or (c) an act or omission not committed in good faith
that constitutes a breach of a duty owed by Indemnitee to the Corporation;
provided, however, that, if applicable law so permits, indemnification against
such Expenses shall nevertheless be made by the Corporation in such event if and
only to the extent that the court in which such Proceeding shall have been
brought or is pending, shall determine.

ARTICLE IV

Expenses

Section 4.1 Expenses of a Party Who Is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement, Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred by him in
connection with any Proceeding to which Indemnitee is a party by reason of his
Corporate Status and in which Indemnitee is successful, on the merits or
otherwise. In the event that Indemnitee is not wholly successful, on the merits
or otherwise, in a Proceeding but is successful, on the merits or otherwise, as
to any Claim in such Proceeding, the Corporation shall indemnify Indemnitee
against all Expenses actually and reasonably incurred by him or on his behalf
relating to such Claim, with Expenses with respect to such Proceeding being
reasonably prorated by the Corporation in good faith. For purposes of this
Section 4.1 and without limitation, the termination of a Claim in a Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such Claim.

 

4



--------------------------------------------------------------------------------

Section 4.2 Expenses of a Witness. Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee is, by reason of his Corporate Status,
a witness or otherwise participates in any Proceeding at a time when he is not
named a defendant or respondent in the Proceeding, he shall be indemnified
against all Expenses actually and reasonably incurred by him or on his behalf in
connection therewith.

Section 4.3 Advancement of Expenses. The Corporation shall pay all reasonable
Expenses incurred by or on behalf of Indemnitee in connection with any
Proceeding or Claim, whether brought by the Corporation or otherwise, in advance
of any determination respecting entitlement to indemnification pursuant to
Article V hereof within 10 days after the receipt by the Corporation of a
written request from Indemnitee requesting such payment or payments from time to
time, whether prior to or after final disposition of such Proceeding or Claim.
Each such request shall reasonably evidence the Expenses incurred by Indemnitee.
Prior to any payment being made by the Corporation, Indemnitee shall provide the
Corporation with a written affirmation of his good faith belief that he has met
the standard of conduct necessary for indemnification hereunder. Indemnitee
hereby undertakes and agrees that he will reimburse and repay the Corporation
for any Expenses so advanced to the extent that it shall ultimately be
determined by a court in a final adjudication from which there is no further
right of appeal, that Indemnitee is not entitled to be indemnified against such
Expenses. Indemnitee shall not be required to provide collateral or otherwise
secure the undertaking and agreement described in the prior sentence.

ARTICLE V

Procedure for Determination of Entitlement to Indemnification

Section 5.1 Request by Indemnitee. To obtain indemnification under this
Agreement, Indemnitee shall submit to the Corporation a written request,
including therein or therewith such documentation and information as is
reasonably available to Indemnitee and is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification. The
Secretary or an Assistant Secretary of the Corporation shall, promptly upon
receipt of such a request for indemnification, advise the Board in writing that
Indemnitee has requested indemnification.

Section 5.2 Determination of Request. Upon written request by Indemnitee for
indemnification pursuant to the first sentence of Section 5.1 hereof, a
determination, if required by applicable law, with respect to Indemnitee’s
entitlement thereto shall be made in the specific case: (a) if a Change in
Control shall have occurred, by Special Counsel (selected in accordance with
Section 5.3) in a written opinion to the Board, a copy of which shall be
delivered to Indemnitee, unless Indemnitee shall request that such determination
be made in accordance with Section 8.103(a)(1), (2), (4) or (5) of the TBOC; or
(b) if a Change in Control shall not have occurred, in accordance with
Section 8.103(a) of the TBOC. If it is so determined that Indemnitee is entitled
to indemnification hereunder, payment to Indemnitee shall be made within 10 days
after such determination. Nothing contained in this Agreement shall require that
any determination be made under this Section 5.2 prior to the disposition or
conclusion of a Claim or Proceeding against Indemnitee; provided, however, that
advancement of Expenses shall continue to be made by the Corporation pursuant
to, and to the extent required by, the provisions of Articles III and IV.
Indemnitee shall cooperate with the person making such determination with
respect to Indemnitee’s entitlement to indemnification, including providing to
such person upon reasonable advance request any documentation or information
that is not privileged or otherwise protected from disclosure and that is
reasonably available to Indemnitee and reasonably necessary to such
determination. Any costs or expenses (including attorneys’

 

5



--------------------------------------------------------------------------------

fees and disbursements) incurred by Indemnitee in so cooperating with the person
making such determination shall be borne by the Corporation (irrespective of the
determination as to Indemnitee’s entitlement to indemnification) and the
Corporation hereby agrees to indemnify and hold harmless Indemnitee therefrom.

Section 5.3 Special Counsel. If a Change in Control shall have occurred and
Indemnitee elects that the determination as to indemnification is to be made by
Special Counsel, the Special Counsel shall be selected by the Board from a list
of three reasonably acceptable choices proposed by Indemnitee, and Indemnitee
shall give written notice to the Corporation of such list within 10 days of his
request for indemnification (unless Indemnitee shall request that such selection
be made by the Board without such delivery of such list, in which event the
Corporation shall give written notice to Indemnitee within 10 days after receipt
of Indemnitee’s request for indemnification advising him of the identity of the
Special Counsel). If the Indemnitee supplies such a list, the Board shall choose
from such list and the Corporation shall notify the Indemnitee of the choice
within seven days after such list has been given. Indemnitee or the Corporation,
as the case may be, may, within seven days after such written notice of
selection or delivery of such list, as the case may be, shall have been given,
deliver to the Corporation or to Indemnitee, as the case may be, a written
objection to such selection or to the names on the list, as the case may be. Any
objection to the selection or identity of Special Counsel pursuant to this
Section 5.3 may be asserted only on the ground that the Special Counsel so
selected or identified does not meet the requirements of the definition of
“Special Counsel” in Article I hereof, and the objection shall set forth with
particularity the factual basis of such assertion. If such written objection is
timely made by the Indemnitee, the Special Counsel selected by the Board may not
serve as Special Counsel unless and until a court of competent jurisdiction (the
“Court”) has determined that such objection is without merit. In the event of a
timely written objection to either a choice of Special Counsel, or to inclusion
of a proposed Special Counsel on a list the party originally selecting the
Special Counsel or the Indemnitee who has proposed such Special Counsel on such
list shall have seven days to make an alternate selection of Special Counsel or
to give written notice of selection to the other party as the case may be, after
which time such other party shall have five days to make a written objection to
such alternate selection. If, within 30 days after submission by Indemnitee of a
written request for indemnification pursuant to Section 5.1 hereof, no Special
Counsel shall have been selected and not objected to, either the Corporation or
Indemnitee may petition the Court for resolution of any objection that shall
have been made by the Corporation or Indemnitee to the other’s selection of
Special Counsel and/or for the appointment as Special Counsel of a person
selected by the Court or by such other person as the Court shall designate, and
the person with respect to whom an objection is so resolved or the person so
appointed shall act as Special Counsel under Section 5.2 hereof. The Corporation
shall pay any and all reasonable fees and expenses of Special Counsel incurred
by such Special Counsel in connection with acting pursuant to Section 5.2, and
the Corporation shall pay all reasonable fees and expenses incident to the
procedures of this Section 5.3, regardless of the manner in which such Special
Counsel was selected or appointed. Upon the due commencement of any judicial
proceeding or arbitration pursuant to Section 6.1(c) of this Agreement, Special
Counsel shall be discharged and relieved of any further responsibility in such
capacity (subject to the applicable standards of professional conduct then
prevailing).

Section 5.4 Presumptions and Effect of Certain Proceedings.

(a) If a Change in Control shall have occurred, the Indemnitee shall be presumed
(except as otherwise expressly provided in this Agreement) to be entitled to
indemnification under this Agreement upon submission of a request for
indemnification under Section 5.1, and thereafter the Corporation shall have the
burden of proof in overcoming that

 

6



--------------------------------------------------------------------------------

presumption in reaching a determination contrary to that presumption. The
presumption shall be used by Special Counsel (or other person or persons
determining entitlement to indemnification) as a basis for a determination of
entitlement to indemnification unless the Corporation provides information
sufficient to overcome such presumption by clear and convincing evidence or the
investigation, review and analysis of Special Counsel (or such other person or
persons) convinces him by clear and convincing evidence that the presumption
should not apply.

(b) If the person or persons empowered or selected under Article V of this
Agreement to determine whether Indemnitee is entitled to indemnification shall
not have made a determination within 60 days after receipt by the Corporation of
the request by Indemnitee therefor, the requisite determination of entitlement
to indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent (i) a knowing misstatement by
Indemnitee of a material fact, or knowing omission of a material fact necessary
to make Indemnitee’s statement not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
applicable law; provided, however, that such 60-day period may be extended for a
reasonable time, not to exceed an additional 30 days, if the person making the
determination with respect to entitlement to indemnification in good faith
requires such additional time for the obtaining or evaluating of documentation
and/or information relating to such determination; and provided, further, that
the 60-day limitation set forth in this Section 5.4(b) shall not apply and such
period shall be extended as necessary (i) if within 30 days after receipt by the
Corporation of the request for indemnification under Section 5.1 the Board has
resolved to submit such determination to the shareholders of the Corporation
pursuant to Section 5.2(b) of this Agreement for their consideration at an
annual meeting thereof to be held within 90 days after such receipt and such
determination is made thereat, or a special meeting of shareholders is called
within 30 days after such receipt for the purpose of making such determination,
such meeting is held for such purpose within 60 days after having been so called
and such determination is made thereat, or (ii) if the determination of
entitlement to indemnification is to be made by Special Counsel pursuant to
Section 5.2(a) of this Agreement, in which case the applicable period shall be
as set forth in Section 6.1(c).

(c) The termination of any Proceeding or of any Claim by judgment, order,
settlement or conviction, or upon a plea of nolo contendere or its equivalent,
shall not (except as otherwise expressly provided in this Agreement) by itself
adversely affect the right of Indemnitee to indemnification or create a
presumption that Indemnitee failed to meet any particular standard of conduct,
that Indemnitee had any particular belief, or that a court has determined that
indemnification is not permitted by applicable law. Indemnitee shall be deemed
to have been found liable in respect of any Claim or Proceeding only after he
shall have been so adjudged by a court in competent jurisdiction after
exhaustion of all appeals therefrom.

ARTICLE VI

Certain Remedies of Indemnitee

Section 6.1 Indemnitee Entitled to Adjudication in an Appropriate Court. In the
event (a) a determination is made pursuant to Article V that Indemnitee is not
entitled to indemnification under this Agreement; (b) there has been any failure
by the Corporation to make timely payment or advancement of any amounts due
hereunder; or (c) the determination of entitlement to indemnification is to be
made by Special Counsel pursuant to Section 5.2 and such determination shall not
have been made and delivered in a written opinion within 90 days after the
latest of (i) such Special Counsel’s being appointed, (ii) the overruling by the
Court of objections to such counsel’s selection or (iii) expiration of all
periods for the Corporation or

 

7



--------------------------------------------------------------------------------

Indemnitee to object to such counsel’s selection, Indemnitee shall be entitled
to commence an action seeking an adjudication in an appropriate court of the
State of Texas, or in any other court of competent jurisdiction, of his
entitlement to such indemnification or advancement of Expenses. Alternatively,
Indemnitee, at his option, may seek an award in arbitration. The arbitration
shall be conducted by a single arbitrator and shall take place in Houston, Texas
according to the rules of the then-prevailing Commercial Arbitration Rules of
the American Arbitration Association. The arbitrator shall reside in Houston,
Texas, and be an attorney licensed to practice law by the State Bar of Texas.
The parties agree that all matters subject to the arbitration, including the
arbitration itself, shall remain confidential. Indemnitee shall commence such
action seeking an adjudication or an award in arbitration within 180 days
following the date on which Indemnitee first has the right to commence such
action pursuant to this Section 6.1, or such right shall expire. The Corporation
agrees not to oppose Indemnitee’s right to seek any such adjudication or award
in arbitration.

Section 6.2 Adverse Determination Not to Affect any Judicial Proceeding. In the
event that a determination shall have been made pursuant to Article V that
Indemnitee is not entitled to indemnification, any judicial proceeding or
arbitration commenced pursuant to this Article VI shall be conducted in all
respects as a de novo trial or arbitration on the merits, and Indemnitee shall
not be prejudiced by reason of such initial adverse determination. In any
judicial proceeding or arbitration commenced pursuant to this Article VI, the
Corporation shall have the burden of proving that Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be.

Section 6.3 Corporation Bound by Determination Favorable to Indemnitee in any
Judicial Proceeding or Arbitration. If a determination shall have been made or
deemed to have been made pursuant to Article V that Indemnitee is entitled to
indemnification, the Corporation shall be bound by such determination in any
judicial proceeding or arbitration commenced pursuant to this Article VI, absent
a knowing misstatement by Indemnitee of a material fact, or a knowing omission
of a material fact necessary to make a statement by Indemnitee not materially
misleading, in connection with the request for indemnification.

Section 6.4 Corporation Bound by the Agreement. The Corporation shall be
precluded from asserting in any judicial proceeding or arbitration commenced
pursuant to this Article VI that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate in any such
court or before any such arbitrator that the Corporation is bound by all the
provisions of this Agreement.

Section 6.5 Indemnitee Entitled to Expenses of Judicial Proceeding. In the event
that Indemnitee seeks a judicial adjudication of or an award in arbitration to
enforce his rights under, or to recover damages for breach of, this Agreement,
Indemnitee shall be entitled to recover from the Corporation, and shall be
indemnified by the Corporation against, any and all expenses (of the types
described in the definition of Expenses in Article I) actually and reasonably
incurred by him in such judicial adjudication or arbitration but only if he
prevails therein. If it shall be determined in said judicial adjudication or
arbitration that Indemnitee is entitled to receive part but not all of the
indemnification or advancement of expenses or other benefit sought, the expenses
incurred by Indemnitee in connection with such judicial adjudication or
arbitration shall be reasonably prorated in good faith by counsel for
Indemnitee. Notwithstanding the foregoing, if a Change in Control shall have
occurred, Indemnitee shall be entitled to indemnification under this Section 6.5
regardless of whether Indemnitee ultimately prevails in such judicial
adjudication or arbitration.

 

8



--------------------------------------------------------------------------------

ARTICLE VII

Miscellaneous

Section 7.1 Non-Exclusivity. The rights of Indemnitee to receive indemnification
and advancement of Expenses under this Agreement shall be in addition to, and
shall not be deemed exclusive of, any other rights to which Indemnitee may at
any time be entitled under applicable law, the Amended and Restated Certificate
of Formation or By-Laws of the Corporation, any other agreement, vote of
shareholders or a resolution of directors, or otherwise. No amendment or
alteration of the Amended and Restated Certificate of Formation or By-Laws of
the Corporation or any provision thereof shall adversely affect Indemnitee’s
rights hereunder. To the extent that there is a change in the TBOC or other
applicable law (whether by statute or judicial decision) which allows greater
indemnification by agreement than would be afforded currently under the Amended
and Restated Certificate of Formation or By-Laws of the Corporation and this
Agreement, it is the intent of the parties hereto that the Indemnitee shall
enjoy by virtue of this Agreement the greater benefit so afforded by such
change. Any amendment, alteration or repeal of the TBOC that adversely affects
any right of Indemnitee shall be prospective only and shall not limit or
eliminate any such right with respect to any Proceeding involving any occurrence
or alleged occurrence of any action or omission to act that took place before
such amendment or repeal.

Section 7.2 Insurance and Subrogation.

(a) To the extent that the Corporation maintains an insurance policy or policies
providing liability insurance for directors, officers, employees or agents of
the Corporation or for individuals serving at the request of the Corporation as
partners, directors, officers, venturers, proprietors, trustees, employees,
administrators, agents, fiduciaries or similar functionaries of another foreign
or domestic corporation, partnership, limited liability company, joint venture,
sole proprietorship, trust, employee benefit plan or other enterprise,
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available for any such
similarly situated director, officer, employee, agent or individual under such
policy or policies.

(b) In the event of any payment by the Corporation under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee, who shall execute all papers required and take
all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Corporation to bring suit to enforce
such rights.

(c) The Corporation shall not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under any Bylaw,
insurance policy, contract, agreement or otherwise.

Section 7.3 Self Insurance of the Corporation. The parties hereto recognize that
the Corporation may, but is not required to, procure or maintain insurance or
other similar arrangements, at its expense, to protect itself and any person,
including the Indemnitee, who is or was a director, officer, employee or agent
of the Corporation or who is or was serving at the request of the Corporation as
a partner, director, officer, venturer, proprietor, trustee, employee,
administrator, agent, fiduciary or similar functionary of another foreign or
domestic corporation, partnership, limited liability company, joint venture,
sole proprietorship, trust, employee benefit plan or other enterprise against
any expense, liability or loss asserted against or incurred by such person, in
such a capacity or arising out of his status as such a person, whether or not
the Corporation would have the power to indemnify such person against such
expense or liability.

 

9



--------------------------------------------------------------------------------

In considering the cost and availability of such insurance, the Corporation
(through the exercise of the business judgment of its directors and officers)
may, from time to time, purchase insurance which provides for any and all of
(i) deductibles, (ii) limits on payments required to be made by the insurer, or
(iii) coverage exclusions and/or coverage which may not be as comprehensive as
that which might otherwise be available to the Corporation but which otherwise
available insurance the officers or directors of the Corporation determine is
inadvisable for the Corporation to purchase given the cost involved. The
purchase of insurance with deductibles, limits on payments and coverage
exclusions will be deemed to be in the best interest of the Corporation but may
not be in the best interest of the Indemnitee. As to the Corporation, purchasing
insurance with deductibles, limits on payments and coverage exclusions is
similar to the Corporation’s practice of self-insurance in other areas. In order
to protect Indemnitee who would otherwise be more fully or entirely covered
under such policies, the Corporation shall, to the fullest extent permitted by
applicable law, indemnify and hold Indemnitee harmless to the extent (i) of such
deductibles, (ii) of amounts exceeding payments required to be made by an
insurer or (iii) of coverage under policies of officer’s and director’s
liability insurance that are available, were available or which became available
to the Corporation or which are generally available to companies comparable to
the Corporation but which the officers or directors of the Corporation determine
is inadvisable for the Corporation to purchase, given the cost involved. Without
limiting the generality of any provision of this Agreement, the procedures in
Article V hereof shall, to the extent applicable, be used for determining
entitlement to indemnification under this Section 7.3.

Section 7.4 Certain Settlement Provisions. The Corporation shall have no
obligation to indemnify Indemnitee under this Agreement for amounts paid in
settlement of a Proceeding or Claim without the Corporation’s prior written
consent. The Corporation shall not settle any Proceeding or Claim in any manner
that would impose any fine, Expense, limitation or other obligation on
Indemnitee without Indemnitee’s consent. Neither the Corporation nor Indemnitee
shall unreasonably withhold their consent to any proposed settlement.

Section 7.5 Duration of Agreement. This Agreement shall continue for so long as
Indemnitee serves as a director or officer of the Corporation or, at the request
of the Corporation, as a partner, director, officer, venturer, proprietor,
trustee, employee, administrator, agent, fiduciary or similar functionary of
another foreign or domestic corporation, partnership, limited liability company,
joint venture, sole proprietorship, trust, employee benefit plan or other
enterprise, and thereafter shall survive until and terminate upon the last to
occur of: (a) 10 years after the date that Indemnitee shall have ceased to serve
in any such capacity; (b) the final termination of all pending Proceedings in
respect of which Indemnitee is granted rights of indemnification or advancement
of Expenses hereunder and of any proceeding commenced by Indemnitee pursuant to
Article VI relating thereto; or (c) the expiration of all statutes of limitation
applicable to possible Claims or Proceedings arising out of Indemnitee’s
Corporate Status. This Agreement shall be binding upon the Corporation and its
successors and assigns and shall inure to the benefit of Indemnitee and his
heirs, executors, legal representatives and administrators.

Section 7.6 Notice by Each Party. Indemnitee agrees to promptly notify the
Corporation in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document or communication relating
to any Proceeding or Claim for which Indemnitee may be entitled to
indemnification or advancement of Expenses hereunder. The Corporation agrees to
promptly notify Indemnitee in writing, as to the pendency of any Proceeding or
Claim which may involve a claim against the Indemnitee for which Indemnitee may
be entitled to indemnification or advancement of Expenses hereunder.

 

10



--------------------------------------------------------------------------------

Section 7.7 Amendment. This Agreement may not be modified or amended except by a
written instrument executed by or on behalf of each of the parties hereto.

Section 7.8 Waivers. The observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively) by the party entitled to enforce such term only by a writing
signed by the party against which such waiver is to be asserted. Unless
otherwise expressly provided herein, no delay on the part of any party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party hereto of any right,
power or privilege hereunder operate as a waiver of any other right, power or
privilege hereunder nor shall any single or partial exercise of any right, power
or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.

Section 7.9 Entire Agreement. This Agreement and the documents expressly
referred to herein constitute the entire agreement between the parties hereto
with respect to the matters covered hereby, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered hereby are expressly superseded by this Agreement.

Section 7.10 Severability. If any provision of this Agreement (including any
provision within a single section, paragraph or sentence) or the application of
such provision to any person or circumstance, shall be judicially declared to be
invalid, unenforceable or void, such decision will not have the effect of
invalidating or voiding the remainder of this Agreement or affect the
application of such provision to other persons or circumstances, and the parties
hereto agree that the part or parts of this Agreement so held to be invalid,
unenforceable or void will be deemed to have been stricken herefrom and the
remainder of this Agreement will have the same force and effectiveness as if
such part or parts had never been included herein; provided, however, that the
parties shall negotiate in good faith with respect to an equitable modification
of the provision or application thereof declared to be invalid, unenforceable or
void. Any such finding of invalidity or unenforceability shall not prevent the
enforcement of such provision in any other jurisdiction to the maximum extent
permitted by applicable law.

Section 7.11 Notices. Unless otherwise expressly provided herein, all notices,
requests, demands, consents, waivers, instructions, approvals and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if personally delivered to or mailed, certified mail return receipt
requested, first-class postage paid, addressed as follows:

If to the Corporation, to it at:

Atwood Oceanics, Inc.

15835 Park Ten Place Drive

Houston, Texas, 77084

Attn: General Counsel

If to Indemnitee, to him at his address on file with the Corporation from time
to time;

or to such other address or to such other individuals as any party shall have
last designated by notice to the other parties. All notices and other
communications given to any party in accordance with the provisions of this
Agreement shall be deemed to have been given when delivered or sent to the
intended recipient thereof in accordance with the provisions of this
Section 7.11.

 

11



--------------------------------------------------------------------------------

Section 7.12 Governing Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of Texas without regard to the principles
of conflict of laws that would result in the application of the laws of another
jurisdiction.

Section 7.13 Rules of Construction.

(a) The Article and Section headings in this Agreement are for convenience of
reference only, and shall not be deemed to alter or affect the meaning or
interpretation of any provisions hereof. As used in this Agreement, unless
otherwise provided to the contrary, (1) all references to days shall be deemed
references to calendar days and (2) any reference to a “Section” or “Article”
shall be deemed to refer to a section or article of this Agreement. The words
“hereof,” “herein” and “hereunder” and words of similar import referring to this
Agreement refer to this Agreement as a whole and not to any particular provision
of this Agreement. Whenever the words “include,” “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.” Unless otherwise specifically provided for herein, the
term “or” shall not be deemed to be exclusive. Whenever the context may require,
any pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa.

(b) For purposes of this Agreement, references to “fines” shall include any
excise taxes assessed on a person with respect to any employee benefit plan;
references to “serving at the request of the Corporation” shall include any
service as a director, officer, employee or agent of the Corporation that
imposes duties on, or involves services by, such director, nominee, officer,
employee or agent with respect to an employee benefit plan, its participants or
beneficiaries; and a person who acted in good faith and in a manner the person
reasonably believed to be in the interests of the participants and beneficiaries
of an employee benefit plan shall be deemed to have acted in a manner “not
opposed to the best interest of the Corporation” for purposes of this Agreement
and the TBOC.

Section 7.14 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument. Signatures to this
Agreement transmitted by facsimile transmission, by electronic mail in “portable
document format” (.pdf) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, will have
the same effect as physical delivery of the paper document bearing the original
signature.

Section 7.15 Certain Persons Not Entitled to Indemnification. Notwithstanding
any other provision of this Agreement, Indemnitee shall not be entitled to
indemnification or advancement of expenses hereunder with respect to (i) any
Proceeding or any Claim therein, brought or made by such person against the
Corporation, except as specifically provided in Article V or Article VI hereof;
or (ii) the payment by Indemnitee to the Corporation of profits pursuant to
Section 16(b) of the Exchange Act, or Claims or Proceedings in connection
therewith.

 

12



--------------------------------------------------------------------------------

Section 7.16 Indemnification for Negligence, Gross Negligence, etc. WITHOUT
LIMITING THE GENERALITY OF ANY OTHER PROVISION HEREUNDER, IT IS THE EXPRESS
INTENT OF THIS AGREEMENT THAT INDEMNITEE BE INDEMNIFIED AND EXPENSES BE ADVANCED
REGARDLESS OF INDEMNITEE’S ACTS OF NEGLIGENCE, GROSS NEGLIGENCE, INTENTIONAL OR
WILLFUL MISCONDUCT OR THEORIES OF STRICT LIABILITY TO THE EXTENT THAT
INDEMNIFICATION AND ADVANCEMENT OF EXPENSES IS ALLOWED PURSUANT TO THE TERMS OF
THIS AGREEMENT AND UNDER APPLICABLE LAW.

Section 7.17 Mutual Acknowledgments. Both the Corporation and Indemnitee
acknowledge that in certain instances, applicable law (including applicable
federal law that may preempt or override applicable state law) or public policy
may prohibit the Corporation from indemnifying the directors and officers of the
Corporation under this Agreement or otherwise. For example, the Corporation and
Indemnitee acknowledge that the U.S. Securities and Exchange Commission has
taken the position that indemnification of directors, officers and controlling
persons of the Corporation for liabilities arising under federal securities laws
is against public policy and, therefore, unenforceable. Indemnitee understands
and acknowledges that the Corporation has undertaken or may be required in the
future to undertake with the Securities and Exchange Commission to submit the
question of indemnification to a court in certain circumstances for a
determination of the Corporation’s right under public policy to indemnify
Indemnitee. In addition, the Corporation and Indemnitee acknowledge that federal
law prohibits indemnifications for certain violations of the Employee Retirement
Income Security Act of 1974, as amended.

Section 7.18 Clarification. Without limiting the generality of any other
provision of this Agreement, the parties hereto agree and acknowledge that this
Agreement is intended to and does apply to (a) all actions by the Indemnitee
since the time of his election or appointment as a director or officer of the
Corporation or since the commencement of his service, at the request of the
Corporation, as a partner, director, officer, venturer, proprietor, trustee,
employee, administrator, agent, fiduciary or similar functionary of another
foreign or domestic corporation, partnership, limited liability company, joint
venture, sole proprietorship, trust, employee benefit plan or other enterprise,
and (b) if applicable, all of the Indemnitee’s activities as a director of the
Corporation, including without limitation, service by the Indemnitee on any
committee of the Board.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.

 

ATWOOD OCEANICS, INC. By:     Name:   Title:   INDEMNITEE   [Name]  

 

14